Case: 1:19-cv-02170 Document #: 929-5 Filed: 02/23/21 Page 1 of 3 PageID #:20802
Case: 1:19-cv-02170 Document #: 929-5 Filed: 02/23/21 Page 2 of 3 PageID #:20803




                   VIA EMAIL
                   February 8, 2021

                   Mr. Manuel von Ribbeck
                   Ms. Monica Ribbeck Kelly Wood-Prince
                   Ribbeck Law Chartered
                   505 N. Lake Shore Drive
                   Suite 102
                   Chicago, IL 60611
                   mail@ribbecklaw.com
                   monicakelly@ribbecklaw.com

                   Re: Cease and Desist All Further Communications to Clients of
                   Clifford Law Offices, P.C.

                   Mr. von Ribbeck and Ms. Kelly Wood-Prince,

                   I write to you regarding clear and uncontradictable reports that you
                   and third-party individuals on your behalf have been in contact
                   directly in-person, as well as via text and other messaging modes
                   with clients who reside in Africa and are represented by Clifford
                   Law Offices, P.C. I hereby demand that you immediately refrain
                   from and cease and desist such improper and unethical conduct.

                   At a minimum, we are aware of improper communications with the
                   following clients of Clifford Law Offices, P.C.:

                   •   Allan Onyango Jaboma, brother to Bella Beryl Achieng
                       Jaboma
                   •   Zipporah Kuria, daughter to Joseph Kuria Waithaka
                   •   Michael Kabugi, son to George Gikonyo Kabugi
                   •   Amr Lotfy, son to Suzan Farag
                   •   Elsie Wayama Otieno, daughter to Juliet Murundu Otieno

                   The improper and unethical interference with the continuing
                   attorney-client relationship between these clients and Clifford Law
                   Offices, P.C. is prohibited by law, the Illinois Rules of Professional
                   Conduct and rules of the Illinois Supreme Court. If our attorney-
                   client relationship is interfered with in any way by reason of your
                   improper conduct, then appropriate further legal action will be
                   taken.
Case: 1:19-cv-02170 Document #: 929-5 Filed: 02/23/21 Page 3 of 3 PageID #:20804




                   Moreover, this conduct is in specific violation of Illinois Supreme
                   Court Rule 4.2 which states:

                   During the course of representing a client a lawyer shall not
                   communicate or cause another to communicate on the subject of
                   the representation with a party the lawyer knows to be represented
                   by another lawyer in that matter unless the first lawyer has
                   obtained the prior consent of the lawyer representing such party or
                   as may otherwise be authorized by law.

                   Your conduct and that of the third-party individuals acting on your
                   behalf not only violate this Rule, they are an intentional
                   interference with the contractual relationship Clifford Law Offices
                   P.C. enjoys with its clients.

                   Be further advised that this intentional and tortious interference
                   with our attorney-client relationship shall be brought to the
                   attention of the U.S. District Court for the Northern District of
                   Illinois, and also the Attorney Registration and Disciplinary
                   Commission of the State of Illinois. This solicitation of clients is
                   highly unethical and improper. I again direct you to Cease and
                   Desist from sending text messages, email correspondence,
                   attempting direct contact, or making any telephone calls that in any
                   way, shape, or form attempt to communicate in any manner with
                   clients represented by Clifford Law Offices, P. C.

                   We further demand that you provide written assurance by close of
                   business tomorrow, Tuesday, February 9, 2021, that you will cease
                   and desist as requested above from any further contact with any of
                   these clients.

                   Regards,


                   ROBERT A. CLIFFORD

                   Cc:   Kevin P. Durkin
                         Tracy A. Brammeier
                         John V. Kalantzis
                         Frank M. Pitre
                         John P. Thyken
                         Nabilah A. Hossain
